Exhibit 10.2

IBERIABANK CORPORATION

PHANTOM STOCK UNIT AGREEMENT

THIS AGREEMENT is entered into as of              ,          (the “Award Date”)
by and between IBERIABANK Corporation (the “Corporation”) and
                     (the “Participant”).

WHEREAS, the Corporation has established the IBERIABANK Corporation 2009 Phantom
Stock Plan (the “Plan”) under which the Corporation may grant awards of phantom
stock units (the “Phantom Stock Units”) to key employees and officers (including
officers who serve as directors) of the Corporation or its subsidiaries, subject
to terms, conditions, or restrictions as it may deem appropriate; and

WHEREAS, the Corporation has awarded to the Participant shares of Phantom Stock
Units as described herein and in the Plan;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed as follows:

1. Grant of Phantom Stock Units. Under the terms of the Plan, the Corporation
has awarded to the Participant an award of                      Phantom Stock
Units, effective as of the Award Date and subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.

2. Dividend Equivalents. The Participant shall also be entitled to receive
Dividend Equivalents on the Phantom Stock Units granted hereby, which shall be
deemed to be reinvested in accordance with the terms of the Plan. Dividend
Equivalents reinvested as Phantom Stock Units will vest or be forfeited in
tandem with the related Phantom Stock Units.

3. Vesting. The Phantom Stock Units will vest according to the following
schedule, provided they have not been forfeited previously:

 

Vesting Date

  

Vested Percentage

  Award Date    0 %  First Anniversary    0 %  Second Anniversary    16.667 % 
Third Anniversary    33.334 %  Fourth Anniversary    50.001 %  Fifth Anniversary
   66.668 %  Sixth Anniversary    83.335 %  Seventh Anniversary    100 % 



--------------------------------------------------------------------------------

4. Effect of Termination of Employment.

4.1 Death or Disability. If, while employed by the Corporation, the Participant
dies or becomes disabled, any unvested Phantom Stock Units shall vest
immediately. For purposes of this Agreement, the Participant will be deemed to
be disabled if he or she has any physical or mental impairment which qualifies
him or her for disability benefits under the applicable long-term disability
plan maintained by the Corporation or, if not such plan is in place, an
impairment which would qualify the Participant for disability benefits under the
federal Social Security system.

4.2 Termination for Any Other Reason. If the Participant’s employment terminates
for any reason other than as provided in Section 4.1, the Participant shall
forfeit any unvested Phantom Stock Units.

5. Change in Control. Upon a Change of Control of the Corporation, the Phantom
Stock Units will vest as provided in the Plan.

6. General Terms.

6.1 The Phantom Stock Units shall be paid out in cash as provided in the Plan.

6.2 The terms of the Award are governed by this Agreement as well as the terms
of the Plan, a copy of which has been previously provided to the Participant.

6.3 The definition of any capitalized terms used but not defined in this
Agreement shall have the meanings provided in the Plan. All section references
are to sections of this Agreement unless otherwise specified.

Signatures:

By signing below, I agree to and understand the terms and conditions of this
award:

 

IBERIABANK Corporation

 

(Authorized Signatory)

 

Participant